DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-20 are presented for examination. 
Response to Arguments
3.	Applicant’s argument filed on 08/26/2022 with respect claims 1-20  have been fully considered but they are not persuasive.
The applicant contends that the office action fails to teach or suggest the limitation of " retransmitting, by the transmitter, the first failed packet and the second failed packet, based on first time information comprised in the first status report and second time information comprised in the second status report, wherein the second failed packet is different from the second packet unit ." As recited in indecent claim 13, and similar feature in independent claims 1 and 18.
Examiner respectfully disagrees and asserts the reference of Lee et al. (U.S. PN: 2008/0294958) in paragraphs [0024], [0079], [0084-0086], and [0121] teaches the limitation such features. For example, the complexity of AM RLC is attributed to the retransmission function. The AM RLC includes a retransmission buffer for retransmission management as well as a transmitting/receiving buffer and performs various functions of use of a transmitting/receiving window for flow control, polling that a transmitting side requests status information from a receiving side of a peer RLC entity, a status report that a receiving side reports its buffer status to a transmitting side of a peer RLC entity, status PDU for carrying status information, piggyback of inserting status PDU in data PDU to raise data transfer efficiency and the like. See paragraph [0024].
When a transmitting side transmits a plurality of data blocks to a receiving side, the receiving side transmits status report information for a plurality of the received data blocks to the transmitting side. In this case, the status report information includes reception acknowledgement information indicating whether a reception error exists for each of the data blocks. Preferably, the status report information is transmitted by being included in a control information block transmitted to the transmitting side from the receiving side. The receiving side can transmit the status report information for a plurality of the data blocks to the transmitting side by including it in at least two control information blocks. The transmitting side updates a transmission window using the status report information transmitted from the receiving side. See paragraph [0079].
To achieve these and other advantages and in accordance with the purpose of the present invention, as embodied and broadly described, a method of updating a transmission window in a mobile communication system according to the present invention includes the steps of receiving a first control information block including a first status report information from a receiving side, the first status information providing reception acknowledge information for a plurality of data blocks transmitted to the receiving side, receiving a second control information block including a second status report information placed as a last status report information in the second control information block, and updating the transmission window using the reception acknowledge information in the first status report information. Preferably, the second status report information includes a field indicating a sequence number of a data block having a first reception error among a plurality of the data blocks received by the receiving side. Preferably, a lower edge of the transmission window is updated with a sequence number of a data block corresponding to a first NACK information of the reception acknowledge information in the first status report information. See paragraphs [0084-0086].
] In case of receiving the first status PDU [S13], the transmitting side can obtain the ACK/NACK information belonging to the range of SN:0 to SN:K from the BITMAPx1 included in the first status PDU. So, the transmitting side can recognize that the PDU of SN:30 corresponds to the first reception error. Hence, the transmitting side immediately updates a transmission window without waiting for a reception of other status PDU [S14]. See paragraph [0121].
Also, applicant contends that the reference of Lee fails to teach or suggest “determining, by at least one of the transmitter or the receiver, a timing constraint based on the third status report.” As recited in claim 8.
 Examiner respectfully disagrees and asserts the reference Cui (U.S. PN: 2012/0102216) teaches in paragraph [0079] the limitation above" For example, As the comparison result contains the status information of the data transmission window, in the embodiment, the determination unit is employed to determine the status of the message to be retransmitted according to the status information of the data transmission window in combination with the position relationship among the truncation site, the truncated NACK and the first status report, and then the adjustment unit is employed to adjust the second status report according to the status of the message to be retransmitted to obtain the third status report.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim recites "determining, by at least one of the transmitter or the receiver, a timing constraint based on the third status report ." The phrase of “timing constraint” (emphasis added,) is unclear in the claim as that what is meant by timing constraint, thus rendering the claim ambiguous. Please clarify. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 


5.	Claims 13-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Lee et al. (U.S. PN: 2008/0294958) "herein after as Lee."

As per claim 13:
Lee teaches or discloses a method of operating a communications device, the method comprising (see abstract , and Fig, 10): sequentially transmitting, by a transmitter, a first packet unit and a second packet unit (see paragraph [0079], herein when a transmitting side transmits a plurality of data blocks to a receiving side); receiving, by the transmitter, a first status report requesting retransmission regarding a first failed packet having an error from among at least one first packet comprised in the first packet unit (see paragraph [0080], herein in case that the transmitting side receives the status report information via the at least two control information blocks, if obtaining information (e.g., a sequence number of the data block having a first reception error) for data blocks, which is received by the receiving side without error, from the status report information included in the first control information block, the transmitting side updates the transmission window despite not receiving the second control information block); receiving, by the transmitter, a second status report requesting retransmission regarding a second failed packet having an error from among at least one second packet comprised in the second packet unit (see paragraph [0082], herein a transmitting side obtains information for a first data block having a reception error from first status report information included in a control data block firstly received among a plurality of control data blocks received by the transmitting side. In case of failing to normally receive the firstly received control data block, the transmitting side obtains the information for the first data-block having the reception error from second status report information included in the control data block received last among the received control data blocks); and retransmitting, by the transmitter, the first failed packet and the second failed packet, based on first time information comprised in the first status report and second time information comprised in the second status report (see paragraph [0079], herein When a transmitting side transmits a plurality of data blocks to a receiving side, the receiving side transmits status report information for a plurality of the received data blocks to the transmitting side. In this case, the status report information includes reception acknowledgement information indicating whether a reception error exists for each of the data blocks. Preferably, the status report information is transmitted by being included in a control information block transmitted to the transmitting side from the receiving side, paragraph [0086], herein , a lower edge of the transmission window is updated with a sequence number of a data block corresponding to a first NACK information of the reception acknowledge information in the first status report information, and paragraphs [0024], [0084], [0121]); wherein the second failed packet is different from the second packet unit (see paragraph [0079], herein the status report information includes reception acknowledgement information indicating whether a reception error exists for each of the data blocks).

As per claim 14:
Lee teaches that wherein: the first time information corresponds to at least one of a receipt time of the first failed packet or a transmission time of the first status report (see paragraph [0080], herein In case that the transmitting side receives the status report information via the at least two control information blocks, if obtaining information (e.g., a sequence number of the data block having a first reception error) for data blocks, which is received by the receiving side without error, from the status report information included in the first control information block, the transmitting side updates the transmission window despite not receiving the second control information block), and the second time information corresponds to at least one of a receipt time of the second failed packet or a transmission time of the second status report (see paragraph [0085], herein the second status report information includes a field indicating a sequence number of a data block having a first reception error among a plurality of the data blocks received by the receiving side).

As per claim 15:
Lee teaches that wherein: the retransmitting comprises retransmitting the first failed packet and the second failed packet rearranged based on the first time information and the second time information (see paragraph [0086], herein , a lower edge of the transmission window is updated with a sequence number of a data block corresponding to a first NACK information of the reception acknowledge information in the first status report information, and paragraph [0122]).

As per claim 16:
Lee teaches that wherein: the second status report comprises information regarding the first failed packet and information regarding the second failed packet (see paragraph [0082], herein in case of failing to normally receive the firstly received control data block, the transmitting side obtains the information for the first data-block having the reception error from second status report information included in the control data block received last among the received control data blocks), wherein the retransmitting comprises retransmitting the first failed packet and the second failed packet, based on the first time information and the second time information (see paragraph [0090], herein a lower edge of the transmission window is updated with a sequence number of a data block corresponding to a first NACK information of the reception acknowledge information in the first status report information). 

As per claim 17:
Lee teaches that wherein: the second status report further comprises the first time information corresponding to the first failed packet and the second time information corresponding to the second failed packet (see paragraph [0085], herein the second status report information includes a field indicating a sequence number of a data block having a first reception error among a plurality of the data blocks received by the receiving side).

As per claim 18:
Lee teaches or discloses a communications system comprising (see abstract , and Fig, 10): a transmitter configured to transmit a data packet to a receiver (see paragraph [0079], herein a transmitting side transmits a plurality of data blocks to a receiving side); and the receiver configured to receive the data packet from the transmitter, wherein: the receiver is configured to: receive at least one first packet from the transmitter (see paragraph [0079], herein the receiving side transmits status report information for a plurality of the received data blocks to the transmitting side), determine whether there is a first failed packet having an error from among the at least one first packet, transmit a first status report requesting retransmission of the first failed packet (see paragraph [0080], herein in case that the transmitting side receives the status report information via the at least two control information blocks, if obtaining information (e.g., a sequence number of the data block having a first reception error) for data blocks, which is received by the receiving side without error, from the status report information included in the first control information block, the transmitting side updates the transmission window despite not receiving the second control information block), and transmit a second status report requesting retransmission of the first failed packet within a previously determined status report processing period from transmission of the first status report (see paragraph [0079], herein When a transmitting side transmits a plurality of data blocks to a receiving side, the receiving side transmits status report information for a plurality of the received data blocks to the transmitting side. In this case, the status report information includes reception acknowledgement information indicating whether a reception error exists for each of the data blocks. Preferably, the status report information is transmitted by being included in a control information block transmitted to the transmitting side from the receiving side, and paragraph [0084], herein receiving a second control information block including a second status report information placed as a last status report information in the second control information block, and updating the transmission window using the reception acknowledge information in the first status report information), wherein the first status report comprises first time information corresponding to a transmission time of the first status report from the receiver to the transmitter (see paragraph [0080], herein In case that the transmitting side receives the status report information via the at least two control information blocks, if obtaining information (e.g., a sequence number of the data block having a first reception error) for data blocks, which is received by the receiving side without error, from the status report information included in the first control information block, the transmitting side updates the transmission window despite not receiving the second control information block), and the second status report comprises second time information corresponding to a transmission time of the second status report from the receiver to the transmitter (see paragraph [0085], herein the second status report information includes a field indicating a sequence number of a data block having a first reception error among a plurality of the data blocks received by the receiving side). 

As per claim 19:
Lee teaches that wherein: the transmitter is configured to: transmit the first failed packet in response to the first status report, receive the second status report (see paragraph [0079], herein a transmitting side transmits a plurality of data blocks to a receiving side, the receiving side transmits status report information for a plurality of the received data blocks to the transmitting side. In this case, the status report information includes reception acknowledgement information indicating whether a reception error exists for each of the data blocks. Preferably, the status report information is transmitted by being included in a control information block transmitted to the transmitting side from the receiving side. The receiving side can transmit the status report information for a plurality of the data blocks to the transmitting side by including it in at least two control information blocks. The transmitting side updates a transmission window using the status report information transmitted from the receiving side), determine, based on the first time information and the second time information (see paragraph [0090], herein a lower edge of the transmission window is updated with a sequence number of a data block corresponding to a first NACK information of the reception acknowledge information in the first status report information), whether the second status report is comprised in the status report processing period or not, and retransmit, based on whether the second status report is comprised in the status report processing period or not, the first failed packet in response to the second status report (see paragraph [0121], herein In case of receiving the first status PDU [S13], the transmitting side can obtain the ACK/NACK information belonging to the range of SN:0 to SN:K from the BITMAPx1 included in the first status PDU. So, the transmitting side can recognize that the PDU of SN:30 corresponds to the first reception error. Hence, the transmitting side immediately updates a transmission window without waiting for a reception of other status PDU [S14]).                                                                                                                                                                                             

As per claim 20:
Lee teaches that wherein: the retransmitting of the first failed packet by the transmitter comprises, when the second status report is not comprised in the status report processing period, retransmitting, by the transmitter, the first failed packet in response to the second status report (see paragraph [0080], herein n case that the transmitting side receives the status report information via the at least two control information blocks, if obtaining information (e.g., a sequence number of the data block having a first reception error) for data blocks, which is received by the receiving side without error, from the status report information included in the first control information block, the transmitting side updates the transmission window despite not receiving the second control information block).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-7 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Lee in view of Li et al. (U.S. PN: 2018/0145703) "herein after as Li."

As per claim 1:
 Lee substantially teaches or discloses a method of operating a communications system comprising a receiver, the method comprising (see abstract , and Fig, 10): receiving, by the receiver, at least one first packet (see paragraph [0076], herein method of transmitting control information in a wireless communication system and transmission window updating method using the same, by which if a transmitting side obtains information indicating that a receiving side has received a data block without error, a transmission window of the transmitting side can be immediately updated according to the obtained information); transmitting, by the receiver, a first status report requesting retransmission of a first failed packet from among the at least one first packet (see paragraph [0079], herein the receiving side transmits status report information for a plurality of the received data blocks to the transmitting side. In this case, the status report information includes reception acknowledgement information indicating whether a reception error exists for each of the data blocks), and initiating a first processing period for the first status report (see paragraph [0079], herein the status report information is transmitted by being included in a control information block transmitted to the transmitting side from the receiving side. The receiving side can transmit the status report information for a plurality of the data blocks to the transmitting side by including it in at least two control information blocks. The transmitting side updates a transmission window using the status report information transmitted from the receiving side); receiving, by the receiver, at least one second packet during the first processing period (see paragraph [0079], herein a transmitting side transmits a plurality of data blocks to a receiving side); and transmitting, by the receiver during the first processing period, a second status report requesting retransmission of a second failed packet from among the at least one second packet (see paragraph [0079], herein when a transmitting side transmits a plurality of data blocks to a receiving side, the receiving side transmits status report information for a plurality of the received data blocks to the transmitting side. In this case, the status report information includes reception acknowledgement information indicating whether a reception error exists for each of the data blocks. Preferably, the status report information is transmitted by being included in a control information block transmitted to the transmitting side from the receiving side, and paragraph [0084], herein receiving a second control information block including a second status report information placed as a last status report information in the second control information block, and updating the transmission window using the reception acknowledge information in the first status report information, and paragraphs [0024],  [021]), wherein the first processing period comprises an expected processing period based on a difference between receipt of the at least one first packet and receipt of the at least one second packet (see paragraph [0081], herein in case that first status report information and second status report information are included in different control information blocks, respectively, the first status report information included in the control information block firstly received by a transmitting side among a plurality of the control information blocks includes information for a first data block firstly received with error in the receiving side. And, the second status report information is included in a control data block transmitted last to the transmitting side).
Lee does not explicitly teach wherein the first processing period terminates upon an earlier one of the expected processing period to complete retransmission of the first failed packet to the receiver or actual receipt of the retransmitted first failed packet by the receiver.           However, Li in same field of endeavor teaches wherein the first processing period terminates upon an earlier one of the expected processing period to complete retransmission of the first failed packet to the receiver or actual receipt of the retransmitted first failed packet by the receiver (see paragraph [0050], herein a receiving wireless device that receives a CBG of a packet, but cannot verify a CBG-level CRC associated with the CBG, may terminate packet decoding early and conserve power. Additionally or alternatively, the receiving wireless device may provide a transmitting wireless device with CBG-level ACK/NACK feedback that allows the transmitting wireless device to retransmit one or more failed CBG transmissions instead of retransmitting an entire packet).            Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Lee with the teachings of Li by including the first processing period terminates upon an earlier one of the expected processing period to complete retransmission of the first failed packet to the receiver or actual receipt of the retransmitted first failed packet by the receiver.            This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the first processing period terminates upon an earlier one of the expected processing period to complete retransmission of the first failed packet to the receiver or actual receipt of the retransmitted first failed packet by the receiver would have improved transmission efficiency.

As per claim 2:
Lee teaches that wherein: the first status report comprises at least one of first time information corresponding to a receipt time of the first failed packet or a transmission time of the first status report, or first number information indicative of a sequential number of the first status report (see paragraph [0080], herein In case that the transmitting side receives the status report information via the at least two control information blocks, if obtaining information (e.g., a sequence number of the data block having a first reception error) for data blocks, which is received by the receiving side without error, from the status report information included in the first control information block, the transmitting side updates the transmission window despite not receiving the second control information block), and the second status report comprises at least one of second time information corresponding to a receipt time of the second failed packet or a transmission time of the second status report, or second number information indicative of a sequential number of the second status report (see paragraph [0085], herein the second status report information includes a field indicating a sequence number of a data block having a first reception error among a plurality of the data blocks received by the receiving side). 

As per claim 3:
Lee teaches that wherein: the first time information is comprised in a control protocol data unit type, CPT, field of a header area of the first status report, and the second time information is comprised in a CPT field of a header area of the second status report (see paragraph [0083], herein the data block means a data unit including user data used in a specific protocol layer. For instance, the data block corresponds to a PDU (protocol data unit) in an RLC layer. The control information block means a data unit including control information used in a specific protocol layer. For instance, the control information block corresponds to a status PDU, a piggybacked status PDU or the like. And, the status report information is a status report indicator included in the control information block. For instance, the status report information corresponds to various kinds of SUFIs (super fields) included in the status PDU or the piggybacked status PDU.). 

As per claim 4:
Lee teaches that receiving, by the receiver, the retransmitted first failed packet and the retransmitted second failed packet, based on the first status report and the second status report, respectively (see paragraph [0086], herein , a lower edge of the transmission window is updated with a sequence number of a data block corresponding to a first NACK information of the reception acknowledge information in the first status report information, and paragraph [0122]). 

As per claim 5:
Lee teaches that wherein the second status report comprises information regarding the first failed packet and information regarding the second failed packet, the method further comprising (see paragraph [0082], herein in case of failing to normally receive the firstly received control data block, the transmitting side obtains the information for the first data-block having the reception error from second status report information included in the control data block received last among the received control data blocks): determining, by a transmitter, a failed packet to be retransmitted, based on the first time information and the second time information (see paragraph [0090], herein a lower edge of the transmission window is updated with a sequence number of a data block corresponding to a first NACK information of the reception acknowledge information in the first status report information); and retransmitting, by the transmitter, the first failed packet and the second failed packet, based on a result of the determining (see paragraph [0121], herein In case of receiving the first status PDU [S13], the transmitting side can obtain the ACK/NACK information belonging to the range of SN:0 to SN:K from the BITMAPx1 included in the first status PDU. So, the transmitting side can recognize that the PDU of SN:30 corresponds to the first reception error. Hence, the transmitting side immediately updates a transmission window without waiting for a reception of other status PDU [S14]).                                                                                                                                                                                            

As per claim 6:
Lee teaches that wherein the second status report further comprises the first time information corresponding to the first failed packet and the second time information corresponding to the second failed packet (see paragraph [0085], herein the second status report information includes a field indicating a sequence number of a data block having a first reception error among a plurality of the data blocks received by the receiving side). 

As per claim 7:
Lee teaches that wherein the first status report comprises a first number corresponding to an output order of the first status report, and the second status report comprises a second number corresponding to an output order of the second status report, the method further comprising (see pargr4aph [0081], herein in case that first status report information and second status report information are included in different control information blocks, respectively, the first status report information included in the control information block firstly received by a transmitting side among a plurality of the control information blocks includes information for a first data block firstly received with error in the receiving side. And, the second status report information is included in a control data block transmitted last to the transmitting side): retransmitting, by a transmitter, the first failed packet and the second failed packet, based on the first number and the second number (see paragraph [0079], herein when a transmitting side transmits a plurality of data blocks to a receiving side, the receiving side transmits status report information for a plurality of the received data blocks to the transmitting side. In this case, the status report information includes reception acknowledgement information indicating whether a reception error exists for each of the data blocks. Preferably, the status report information is transmitted by being included in a control information block transmitted to the transmitting side from the receiving side. The receiving side can transmit the status report information for a plurality of the data blocks to the transmitting side by including it in at least two control information blocks. The transmitting side updates a transmission window using the status report information transmitted from the receiving side). 

7.	Claim 8 is rejected under 35 U.S.C. 103 (a) as being unpatentable over lee in view of li in further view of Cui (U.S. PN: 2012/0102216).

As per claim 8:
Lee-Li as combined doesn’t teach retransmitting, by the receiver, a third status report requesting retransmission of the first failed packet within a status report processing period after transmission of the first status report, wherein the third status report comprises third time information corresponding to a transmission time of the third status report; determining, by at least one of the transmitter or the receiver, a timing constraint based on the third status report. 
           However, Cui in same field of endeavor teaches retransmitting, by the receiver, a third status report requesting retransmission of the first failed packet within a status report processing period after transmission of the first status report, wherein the third status report comprises third time information corresponding to a transmission time of the third status report (see abstract, and paragraph [0015], herein constructing a first status report by a receiving terminal according to a message to be retransmitted, reading a message serial number of a truncated non-acknowledgement (NACK) which is truncated by an available bandwidth from the first status report, calculating a difference value between a front edge serial number of a receiving window of the receiving terminal and the message serial number of the truncated NACK, comparing the difference value with a given threshold, and taking a part before a truncation site as a second status report; constructing a third status report according to a comparison result and the second status report; sending the third status report by the receiving terminal; and retransmitting the message by a sending terminal according to the received third status report); determining, by at least one of the transmitter or the receiver, a timing constraint based on the third status report (see paragraph [0079], herein the determination unit is employed to determine the status of the message to be retransmitted according to the status information of the data transmission window in combination with the position relationship among the truncation site, the truncated NACK and the first status report, and then the adjustment unit is employed to adjust the second status report according to the status of the message to be retransmitted to obtain the third status report, paragraph [0022], and Fig. 7).            Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Lee-Li as combined with the teachings of Cui by retransmitting a third status report requesting retransmission of the first failed packet within a status report processing period after transmission of the first status report, wherein the third status report comprises third time information corresponding to a transmission time of the third status report and determining a timing constraint based on the third status report.            This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized that the retransmitting a third status report requesting retransmission of the first failed packet within a status report processing period after transmission of the first status report, wherein the third status report comprises third time information corresponding to a transmission time of the third status report and  determining a timing constraint based on the third status report would have improved transmission efficiency.

Allowable Subject Matter
8.	Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
9.	THIS ACTION IS MADE FINAL, Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. 
 The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112